UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1297



GENE SURLES CORPENING,

                                              Plaintiff - Appellant,

          versus


LARRY LEDER; UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cv-00024)


Submitted:   July 26, 2006                 Decided:   August 4, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gene Surles Corpening, Appellant Pro Se. Robert Leslie Baker,
Andrea R. Tebbets, Gretchen M. Wolfinger, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gene Surles Corpening appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Corpening v.

Leder, No. 5:05-cv-00024 (W.D.N.C. Feb. 10, 2006).     We deny the

pending motions for sanctions and Corpening’s motion to stay the

case.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -